Citation Nr: 1138180	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-48 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from October 1977 to December 1979 and September 1986 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee dated in November 2008 and May 2009.  In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  A transcript is of record.

At the time of the hearing, the Veteran submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction of the new evidence.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record shows that the Veteran does not have a diagnosis of hepatitis C related to her active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in October 2008 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b) and Dingess v. Nicholson, 19 Vet. App. 473 (2006) as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records, and copies of the Veteran's VA treatment records.  The Veteran also submitted copies of private treatment records.  The RO did not afford the Veteran a VA examination for hepatitis C, on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  There is no competent evidence of a current disability or recurrent symptoms related to hepatitis C, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

Moreover, the Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2. Vet. App. 614, 618 (1992).

The Veteran alleges that she contracted hepatitis C while in service.  She indicates that she was told she had hepatitis B during her military service but that after service, she was told that she actually had hepatitis C in 2006.  She reported that she has received no treatment for hepatitis C.

The service treatment records show that in July 1989 the Veteran was notified of her ineligibility to give blood due to a possible hepatitis B infection.  The Veteran stated that she had never had hepatitis but that her husband kept getting it.  Subsequent testing revealed that she was post hepatitis B infection, immune status.

After service the Veteran received a letter from the VA Medical Center (VAMC) in Murfreesboro, Tennessee notifying her of a possible bodily fluid contamination on the equipment used at their facility between April 23, 2003 and December 1, 2008, during which time the Veteran had a colonoscopy performed.  She was provided with the opportunity to undergo blood testing for any possible infection.

An April 14, 2006 VA hepatitis profile from the VAMC in Murfreesboro notes that regarding the hepatitis C virus (HCV), the test was "Reactive H*".  The test was also "Reactive" for hepatitis B (HBsAb).

A January 2009 VA nursing note shows the Veteran provided copies of her labs from 2006, which showed her to be "reactive" on both tests for hepatitis B and C.  The nurse noted that on review of the Veteran's record in May 2006, the doctor had noted that the Veteran had a "false positive" on her HCV.

The Veteran had additional lab work performed in February 2009, and a March 2009 VA note shows that all lab results from the labs done in February were negative and no additional follow-up was necessary.

In April 2009, a report from Quest Diagnostics notes that the hepatitis C antibody was "Reactive 1.79H."  It was noted that the Veteran's sample tested reactive with a low signal to cut-off ratio and that the Center for Disease Control recommended supplemental testing such as recombinant immunoblot assay (RIBA) or nucleic acid amplified testing (NAAT) for confirmation.

A March 2011 report from Quest Diagnostics notes that hepatitis C viral ribonucleic acid (RNA) was not detected.

The medical evidence of record shows that there is no present hepatitis C diagnosis.  Although laboratory results indicate a previous finding of "reactive" for the hepatitis C virus, there is no confirmed diagnosis of hepatitis C of record.  Most recent testing in 2011 shows that the hepatitis C viral RNA was not detected.  Thus, the evidentiary record does not establish that the Veteran was never infected by the hepatitis C virus.  While there are findings of "reactive" on laboratory testing for exposure to hepatitis C, a laboratory finding is not, in and of itself, an actual disability for which VA compensation benefits are payable.  See generally 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis may be negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, that holding is inapplicable.

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have a hepatitis C diagnosis related to service.  In making this determination, the Board finds it significant that the only evidence of record indicating a possible nexus between any present hepatitis C diagnosis and military service is the Veteran's assertions. 

The Board acknowledges that the Veteran is competent to report that she has continued to experience fatigue since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of her personal knowledge; such knowledge comes to a witness through use of her senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether she first developed fatigue during service and has continued to experience such fatigue since service.  The Board also finds that the Veteran's reports are credible, as they are consistent, and there is no reason shown to doubt her credibility, in this regard.  

However, although the Veteran contends that her fatigue is related Hepatitis C, she has submitted no competent medical evidence or opinion to corroborate this contention. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  She testified that she was not receiving any treatment for hepatitis C.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  There is no evidence that the Veteran has hepatitis C.   With respect to the claim that she has fatigue, without a pathology to which the complaints can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted). 

The Veteran's opinion is insufficient to provide the requisite diagnosis of a hepatitis C virus and/or nexus between any current diagnosis of hepatitis C and service because, as a lay person, she is not competent to establish a medical diagnosis or a medical etiology merely by her own assertion; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, her statement regarding the existence of a present diagnosis of hepatitis C and the etiology of any hepatitis C diagnosis is merely speculation as to a possible diagnosis and/ or cause as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to diagnosis and/ or medical causation. 

By contrast, the Board finds the 2011 laboratory findings, showing that there was no evidence of a hepatitis C diagnosis, to be more probative as to the existence of a present disability than the Veteran's conclusory statement.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current diagnosis of hepatitis C related to her military service.  See 38 U.S.C.A. §  1131.  Accordingly, the Board finds that the criteria for service connection for hepatitis C are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

After submitting her original service connection claim for hepatitis C, the Veteran modified her theory of entitlement to also include compensation pursuant to 38 U.S.C.A. § 1151.  Specifically, she contends that she is entitled to 38 U.S.C.A. § 1151 benefits because she contracted hepatitis C from contaminated equipment used for a colonoscopy that was performed at the VAMC in Murfreesboro, Tennessee.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Veteran was not provided with adequate VCAA notice regarding her claim for compensation pursuant to 38 U.S.C.A. § 1151, as the letter sent to her in October 2008 did not inform her about the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a).  Upon remand, the Veteran should be provided with adequate notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis C.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b). 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


